Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. H, No. 04-15-0574; to the Court of Appeal, First Circuit, No. 2016 KW 1007.
h Granted. After reviewing the application, we find the District . Court abused its discretion in granting the defendant’s Motion to Suppress. We reverse and vacate the District Court’s ruling, and we hereby deny the defendant’s Motion to Suppress. *808Case remanded to the District Court for further proceedings.
HUGHES, J., would deny.